 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 DAVID DARYL JONES, an individual,            Case No. 2:19-cv-04440 JAK (SKx)
12                 Plaintiff,
                                                ORDER RE JOINT STIPULATION
13         v.                                   OF DISMISSAL (DKT. 42)
14 GABRIELA VARGAS, an individual,              JS-6
   and JP MORGAN CHASE BANK,
15 N.A., a corporation doing business in
   California; and DOES 1-15,
16
                Defendants.
17
18
19 Pursuant to the stipulation of the Parties under Federal Rule of Civil Procedure
20 41(a)(1)(ii) (the “Stipulation”), the Court finds good cause to GRANT the
21 Stipulation. Accordingly, this action is dismissed with prejudice as to all claims,
22 causes of action, and parties, with each party bearing that party’s own attorney’s
23 fees and costs. The Clerk is directed to close the file.
24         IT IS SO ORDERED.
25
26 Dated: January 2, 2020             __________________________________
27                                    JOHN A. KRONSTADT
                                      UNITED STATES DISTRICT JUDGE
28
